--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”), dated as of June 6, 2014, is
made by and between Go-Page Corporation, a Nevada corporation (the “Company”),
and the undersigned, who is either a director or an officer of the Company (the
“Indemnitee”), with this Agreement to be deemed effective as of the date that
the Indemnitee first became a director or an officer of the Company.
 
RECITALS
 
A.           The Company is aware that competent and experienced persons are
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and indemnification, due to the
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;
 
B.           The Board of Directors of the Company (the “Board”) has concluded
that, to retain and attract talented and experienced individuals to serve as
officers or directors of the Company, it is necessary for the Company
contractually to indemnify certain of such persons and to assume for itself
maximum liability for expenses and damages in connection with claims against
such persons in connection with their service to the Company;
 
C.           Section 7502 of Chapter 78 of the Nevada General Corporation Law,
under which the Company is organized (“Section 7502”), empowers the Company to
indemnify by agreement its present and former officers and directors and persons
who serve, at the request of the Company, as directors or officers of other
corporations, partnerships, joint ventures, trusts, or other enterprises and
expressly provides that the indemnification provided by Section 7502 is not
exclusive; and
 
D.           The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or an officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.           Definitions
 
1.1           Agent.  For the purposes of this Agreement, “agent” of the Company
means any person who is or was a director or an officer of the Company or a
subsidiary of the Company; or is or was serving at the request of the Company or
a subsidiary of the Company as a director or an officer of another foreign or
domestic corporation, partnership, joint venture, trust, or other enterprise or
an affiliate of the Company.  The term “enterprise” includes any employee
benefit plan of the Company, its subsidiaries, affiliates, and predecessor
corporations.
 
1.2           Company.  For purposes of this Agreement, the “Company” includes,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger that, if
its separate existence had continued, would have had power and authority to
indemnify its directors or officers so that any person who is or was a director
or an officer of such constituent corporation,  or is or was serving at the
request of such constituent corporation as a director or an officer of another
corporation, partnership, joint venture, trust, or other enterprise shall stand
in the same position under this Agreement with respect to the resulting or
surviving corporation as such person would have with respect to such constituent
corporation if its separate existence had continued.
 
 
1

--------------------------------------------------------------------------------

 


1.3           Expenses.  For the purposes of this Agreement, “expenses” includes
all direct and indirect costs of any type or nature whatsoever (including,
without limitation, all attorneys’ fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense, or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, Section 7502 or otherwise; provided, however, that
expenses shall not include any judgments, fines, ERISA excise taxes or
penalties, or amounts paid in settlement of a proceeding.
 
1.4           Fines.  For purposes of this Agreement, references to “fines”
includes any excise taxes assessed on a person with respect to any employee
benefit plan.
 
1.5           Liabilities.  For purposes of this Agreement, “liabilities” means
judgments, fines, ERISA execute taxes or penalties, and amounts paid in
settlement in connection with a proceeding.
 
1.6           Other Enterprises.  For purposes of this Agreement, “other
enterprises” includes employee benefit plans.
 
1.7           Proceeding.  For the purposes of this Agreement, “proceeding”
means any threatened, pending, or completed action, suit, or other proceeding,
whether civil, criminal, administrative, or investigative.
 
1.8           Subsidiary.  For purposes of this Agreement, “subsidiary” means
any corporation of which more than 50% of the outstanding voting securities is
owned directly or indirectly by the Company, by the Company and one or more of
its subsidiaries, or by one or more of the Company’s subsidiaries.
 
1.9           Serving at the Request of the Company.  For purposes of this
Agreement, “serving at the request of the Company” includes any service as a
director or an officer of the Company that imposes duties on, or involves
services by, such director or officer with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
 
2.           Agreement to Serve
 
The Indemnitee agrees to serve and/or continue to serve as an agent of the
Company, at the will of the Company (or under separate agreement, if such
agreement exists), in the capacity the Indemnitee currently serves as an agent
of the Company, faithfully and to the best of his ability, so long as he is duly
appointed or elected and qualified in accordance with the applicable provisions
of the charter documents of the Company or any subsidiary of the Company;
provided, however, that the Indemnitee may at any time and for any reason resign
from such position (subject to any contractual obligation that the Indemnitee
may have assumed apart from this Agreement), and the Company and any subsidiary
shall have no obligation under this Agreement to continue the Indemnitee in any
such position.




 
2

--------------------------------------------------------------------------------

 
 
3.           Directors’ and Officers’ Insurance
 
The Company shall, to the extent that the Board determines it to be economically
reasonable, maintain a policy of directors’ and officers’ liability insurance
(“D&O Insurance”), on such terms and conditions as may be approved by the Board.
 
4.           Mandatory Indemnification
 
Subject to Section 9 below, the Company shall indemnify the Indemnitee:
 
4.1           Third-Party Actions.  If the Indemnitee is a person who was or is
a party or is threatened to be made a party to any proceeding (except an action
by or in the right of the Company) by reason of the fact that the Indemnitee is
or was an agent of the Company, or by reason of anything done or not done by the
Indemnitee in any such capacity, against any and all expenses and liabilities of
any type whatsoever incurred by the Indemnitee in connection with such
proceeding if (a) the Indemnitee acted in good faith and in a manner the
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe the Indemnitee’s conduct was unlawful, or (b) the
Indemnitee, if a director or an officer of the Company, did not act or fail to
act in a manner that constituted a breach of the Indemnitee’s fiduciary duties
as a director or an officer or such Indemnitee’s breach of those duties did not
involve intentional misconduct, fraud, or a knowing violation of law; and
 
4.2           Derivative Actions.  If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding by or in the right
of the Company to procure a judgment in its favor by reason of the fact that the
Indemnitee is or was an agent of the Company, or by reason of anything done or
not done by the Indemnitee in any such capacity, against any and all expenses
and liabilities incurred by the Indemnitee in connection with such proceeding if
(a) the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Company, or (b)
the Indemnitee, if a director or an officer of the Company, did not act or fail
to act in a manner that constituted a breach of the Indemnitee’s fiduciary
duties as a director or an officer or such Indemnitee breach of those duties
involved intentional misconduct, fraud, or a knowing violation of law; except
that no indemnification under this subsection shall be made in respect of any
claim, issue, or matter as to which the Indemnitee shall have been adjudged by a
court of competent jurisdiction, after the exhaustion of all appeals there from,
to be liable to the Company or for amounts paid in settlement to the Company,
unless and only to the extent that the court in which such proceeding was
brought or another court of competent jurisdiction determines upon application
that, in view of all the circumstances of the case, the Indemnitee is fairly and
reasonable entitled to indemnity for such expenses as the court deems proper;
and
 
4.3           Exception for Amounts Covered by Insurance.  Notwithstanding the
foregoing, the Company shall not be obligated to indemnify the Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) to the extent such have been paid to the Indemnitee by D&O
Insurance.


 
 
3

--------------------------------------------------------------------------------

 
5.           Partial Indemnification and Contribution.
 
5.1           Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever incurred by the
Indemnitee in connection with a proceeding but is not entitled, however, to
indemnification for all of the total amount thereof, then the Company shall
nevertheless indemnify the Indemnitee for such total amount except as to the
portion thereof to which the Indemnitee is not entitled to indemnification.
 
5.2           Contribution.  If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in the Nevada General Corporation Law, then in respect of
proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such proceeding), the Company shall contribute to the amount of
expenses and liabilities paid or payable by the Indemnitee in such proportion as
is appropriate to reflect (a) the relative benefits received by the Company on
the one hand and the Indemnitee on the other hand from the transaction from
which such proceeding arose and (b) the relative fault of the Company on the one
hand and of the Indemnitee on the other hand in connection with the events that
resulted in such expenses, as well as any other relevant equitable
considerations.  The relative fault of the Company on the one hand and of the
Indemnitee on the other hand shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent the circumstances resulting in such expenses,
judgments, fines, or settlement amounts.  The Company agrees that it would not
be just and equitable if contribution pursuant to this Section 5 were determined
by pro rata allocation or any other method of allocation which does not take
account of the foregoing equitable considerations.
 
6.           Mandatory Advancement of Expenses.
 
6.1           Advancement.  Subject to Section 9 below, the Company shall pay as
incurred and in advance of the final disposition of a civil or criminal
proceeding all expenses incurred by the Indemnitee in connection with defending
any such proceeding to which the Indemnitee is a party or is threatened to be
made a party by reason of the fact that the Indemnitee is or was an agent of the
Company or by reason of anything done or not done by the Indemnitee in any such
capacity.  The Indemnitee hereby undertakes to promptly repay such amounts
advanced only if, and to the extent that, it shall ultimately by determined that
the Indemnitee is not entitled to be indemnified by the Company under the
provisions of this Agreement, the Articles of Incorporation or Bylaws of the
Company, the Nevada General Corporation Law, or otherwise.  The advances to be
made hereunder shall be paid by the Company to the Indemnitee within thirty (30)
days following delivery of a written request therefor by the Indemnitee to the
Company.
 
6.2           Exception.  Notwithstanding the foregoing provisions of this
Section 6, the Company shall not be obligated to advance any expenses to the
Indemnitee arising from a lawsuit filed directly by the Company against the
Indemnitee if an absolute majority of the members of the Board reasonably
determines in good faith, within thirty (30) days of the Indemnitee’s request to
be advanced expenses, that the facts known to them at the time such
determination is made demonstrate clearly and convincingly that the Indemnitee
acted in bad faith. If such a determination is made, the Indemnitee may have
such decision reviewed in the manner set forth in Section 8.5 hereof, with all
references therein to “indemnification” being deemed to refer to “advancement of
expenses,” and the burden of proof shall be on the Company to demonstrate
clearly and convincingly that, based on the facts known at the time, the
Indemnitee acted in bad faith.
 
 
4

--------------------------------------------------------------------------------

 
 The Company may not avail itself of this Section 6.2 as to a given lawsuit if,
at any time after the occurrence of the activities or omissions that are the
primary focus of the lawsuit, the Company has undergone a change in
control.  For this purpose, a “change in control” shall mean a given person of
group of affiliated persons or groups increasing their beneficial ownership
interest in the Company by at least twenty (20) percentage points without
advance Board approval.
 
7.           Notice and Other Indemnification Procedures.
 
7.1           Notification. Promptly after receipt by the Indemnitee of notice
of the commencement of or the threat of commencement of any proceeding, the
Indemnitee shall, if the Indemnitee believes that indemnification with respect
thereto may be sought from the Company under this Agreement, notify the Company
of the commencement or threat of commencement thereof.
 
7.2           Insurance.  If, at the time of the receipt of a notice of the
commencement of a proceeding pursuant to Section 7.1 hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such D&O Insurance policies.
 
7.3           Defense.  In the event the Company shall be obligated to advance
the expenses for any proceeding against the Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such proceeding, with
counsel approved by the Indemnitee (which approval shall not be unreasonably
withheld), upon the delivery to the Indemnitee of written notice of its election
to do so.  After delivery of such notice, approval of such counsel by the
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to the Indemnitee under this Agreement for any fees of counsel
subsequently incurred by the Indemnitee with respect to the same proceeding,
provided that (a) the Indemnitee shall have the right to employ the Indemnitee’s
own counsel in any such proceeding at the Indemnitee’s expense; (b) the
Indemnitee shall have the right to employ the Indemnitee’s own counsel in
connection with any such proceeding, at the expense of the Company, if such
counsel serves in a review, observer, advice, and counseling capacity and does
not otherwise materially control or participate in the defense of such
proceeding; and (c) if (i) the employment of counsel by the Indemnitee has been
previously authorized by the Company, (ii) the Indemnitee shall have reasonably
concluded that there may be conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (iii) the Company shall not,
in fact, have employed counsel to assume the defense of such proceeding, then
the fees and expenses of the Indemnitee’s counsel shall be at the expense of the
Company.
 
8.           Determination of Right to Indemnification.
 
8.1           Success on Merits.  To the extent the Indemnitee has been
successful on the merits or otherwise in defense of any proceeding referred to
in Section 4.1 or 4.2 of this Agreement or in the defense of any claim, issue,
or matter described therein, the Company shall indemnify the Indemnitee against
expenses actually and reasonably incurred by the Indemnitee in connection with
the investigation, defense, or appeal of such proceeding, or such claim, issue,
or matter, as the case may be.
8.2           Proof by Company.  In the event that Section 8.1 is inapplicable,
or does not apply to the entire proceeding, the Company shall nonetheless
indemnify the Indemnitee unless the Company shall prove by clear and convincing
evidence to a forum listed in Section 8.4 below that the Indemnitee has not met
the applicable standard of conduct required to entitle the Indemnitee to such
indemnification.
 
5

--------------------------------------------------------------------------------

 
 
8.3           Termination of Proceeding.  The termination of any proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere its
equivalent, does not, of itself, create a presumption that a person (a) did not
act in good faith and in a manner the person reasonably believed to be in or not
opposed to the best interests of the Company, (b) with respect to any criminal
action or proceeding, that the person had reasonable cause to believe that the
person’s conduct was unlawful, or (c) the person’s act or failure to act
constituted a breach of the person’s fiduciary duties as a director or an
officer or the person’s breach of those duties involved intentional misconduct,
fraud, or a knowing violation of law.
 
8.4           Applicable Forums.  The Indemnitee shall be entitled to select the
forum in which the validity of the Company’s claim under Section 8.2 hereof that
the Indemnitee is not entitled to indemnification will be heard from among the
following, except that the Indemnitee can select a forum consisting of the
stockholders of the Company only with the approval of the Company and, if the
Indemnitee is a director or an officer at the time of such determination, the
determination shall be made in accordance with (a), (b), (c) or (d) below at the
election of the Company:
 
 (a)
 
A majority vote of the directors who are not parties to the proceeding for which
indemnification is being sought even though less than a quorum;
 
 (b)
 
By a committee of directors who are not parties to the proceeding for which
indemnification is being sought designated by a majority vote of such directors,
even though less than a quorum;
 
 (c)
 
If there are no directors who are not parties to the proceeding for which
indemnification is sought, or if such directors so direct, by independent legal
counsel in a written opinion;
 
 (d)
 
The stockholders of the Company;
 
(e)
 
A panel of three arbitrators, one of whom is selected by the Company, another of
whom is selected by the Indemnitee and the last of whom is selected by the first
two arbitrators so selected; or
 
(f)
 
A court having jurisdiction of subject matter and the parties.
 

 
 
6

--------------------------------------------------------------------------------

 
 8.5           Submission.  As soon as practicable, and in no event later than
thirty (30) days after the forum has been selected pursuant to Section 8.4
above, the Company shall, at its own expense, submit to the selected forum its
claim that the Indemnitee is not entitled to indemnification, and the Company
shall act in the utmost good faith to assure the Indemnitee a complete
opportunity to defend against such claim.


8.6           Appeals.  If the forum selected in accordance with Section 8.4
hereof is not a court, then after the final decision of such forum is rendered,
the Company or the Indemnitee shall have the right to apply to a court of
Nevada, the court in which the proceeding giving rise to the Indemnitee’s claim
for indemnification is or was pending, or any other court of competent
jurisdiction, for the purpose of appealing the decision of such forum, provided
that such right is executed within sixty (60) days after the final decision of
such forum is rendered.  If the forum selected in accordance with Section 8.4
hereof is a court, then the rights of the Company or the Indemnitee to appeal
any decision of such court shall be governed by the applicable laws and rules
governing appeals of the decision of such court.
 
8.7           Expenses for Interpretation.  Notwithstanding any other provision
in this Agreement to the contrary, the Company shall indemnify the Indemnitee
against all expenses incurred by the Indemnitee in connection with any hearing
or proceeding under this Section 8 involving the Indemnitee and against all
expenses incurred by the Indemnitee in connection with any other proceeding
between the Company and the Indemnitee involving the interpretation or
enforcement of the rights of the Indemnitee under this Agreement unless a court
of competent jurisdiction finds that each of the material claims and/or defenses
of the Indemnitee in any such proceeding was frivolous or not made in good
faith.
 
9.           Exceptions
 
Any other provision herein to the contrary notwithstanding, the Company shall
not be obligated pursuant to the terms of this Agreement in the following
circumstances:
 
9.1           Claims Initiated by Indemnitee.  To indemnify or advance expenses
to the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of expenses arising under
this Agreement, the charter documents of the Company or any subsidiary, or any
statute or law or otherwise, but such indemnification or advancement of expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or
 
9.2           Unauthorized Settlements.  To indemnify the Indemnitee hereunder
for any amounts paid in settlement of a proceeding unless the Company consents
in advance in writing to such settlement, which consent shall not be
unreasonably withheld; or


 
7

--------------------------------------------------------------------------------

 


9.3           Securities Law Actions.  To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state,
or local statutory law; or
 
9.4           Unlawful Indemnification.  To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the mater shall determine that such
indemnification is not lawful.  In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.
 
10.           Non-Exclusivity
 
.  The provisions for indemnification and advancement of expenses set forth in
this Agreement shall not be deemed exclusive of any other rights that the
Indemnitee may have under any provision of law, the Company’s Certificate of
Incorporation or Bylaws, the vote of the Company’s stockholders or disinterested
directors, other agreements, or otherwise, both as to action in the Indemnitee’s
official capacity and to action in another capacity while occupying the
Indemnitee’s position as an agent of the Company, and the Indemnitee’s rights
hereunder shall continue after the Indemnitee has ceased acting as an agent of
the Company and shall inure to the benefit of the heirs, executors, and
administrators of the Indemnitee.
 
11.           General Provisions.
 
11.1           Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.
 
11.2           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal, or unenforceable for any reason
whatsoever, then: (a) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal, or unenforceable that are not themselves invalid,
illegal, or unenforceable) shall not in any way be affected or impaired thereby;
and (b) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal, or unenforceable,
that are not themselves invalid, illegal, or unenforceable) shall be construed
so as to give effect to the intent manifested by the provision held invalid,
illegal, or unenforceable and to give effect to Section 11.1 hereof.
 
11.3           Modification and Waiver.  No supplement, modification, or
amendment of this Agreement shall be binding unless executed in writing by the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.

 
 
8

--------------------------------------------------------------------------------

 
11.4           Subrogation.  In the event of full payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all documents required
and shall do all acts that may be necessary or desirable to secure such rights
and to enable the Company effectively to bring suit to enforce such rights.
 
11.5           Counterparts.  This Agreement may be executed in one or more
counterparts, which shall together constitute one agreement.
 
11.6           Successors and Assigns.  The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto.  The indemnification and advancement of expenses provided by, or granted
pursuant to, this section shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a director or an officer
and shall inure to the benefit of the heirs, executors, and administrators of
such a person.
 
11.7           Notice.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed duly given if (a)
delivered by hand and receipted for by the party addressee, or (b) mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date.  Addresses for notice to either party are as shown on
the signature page of this Agreement or as subsequently modified by written
notice.
 
11.8           Governing Law.  This Agreement shall be governed exclusively by
and construed according to the laws of the state of Nevada, as applied to
contracts between Nevada residents entered into and to be performed entirely
within Nevada .
 
11.9           Consent to Jurisdiction.  The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the state of
Nevada for all purposes in connection with any action or proceeding which arises
out of or relates to this Agreement.
 
11.10           Attorneys’ Fees.  In the event Indemnitee is required to bring
any action to enforce rights under this Agreement (including, without
limitation, the expenses of any proceeding described in Section 4), the
Indemnitee shall be entitled to all reasonable fees and expenses in bringing and
pursuing such action, unless a court of competent jurisdiction finds each of the
material claims of the Indemnitee in any such action was frivolous and not made
in good faith.
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have entered into this Indemnification
Agreement effective as of the date first written above.
 

 
GO-PAGE CORPORATION
   
INDEMNITEE:
                 
By:
 /s/ Derek Ward
 
By:
 /s/ Stewart Irvine
   
Name:
 Derek Ward
 
Name:
 Stewart Irvine
   
Title:
 CEO
                       


 
10

--------------------------------------------------------------------------------

 
